Citation Nr: 0913120	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  99-24 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1940 to August 
1946 and from October 1946 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit on appeal.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in May 2002. A transcript is of record.

This matter has previously been remanded by the Board in 
August 2002, May 2004, August 2005, and March 2008, for 
further evidentiary and procedural development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Following a review of the record, the Board finds that 
additional action by the RO/AMC is necessary prior to the 
Board's review of the Veteran's claim.

In the Board's March 2008 remand, the Board found that the 
issue of whether the currently assigned evaluation for the 
hemorrhoid disability accurately reflects the current 
severity of the disability was inextricably intertwined with 
the TDIU issue notwithstanding that an appeal of this issue 
had not been developed for review. See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (providing that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered). The Veteran is currently assigned a single 30 
percent rating for his hemorrhoid disability under Diagnostic 
Codes 7336-7333. The Veteran's disability, is manifested by a 
history of multiple surgeries for his hemorrhoids and rectal 
incontinence.

The Board issued the following instructions in the March 2008 
remand:

Under Diagnostic Code 7336, evaluations are based 
primarily on the severity of the hemorrhoids. See 38 
C.F.R. § 4.114, Code 7336 (2007). Under Diagnostic Code 
7333, evaluations are based on the severity of reduction 
of the lumen and leakage of feces. See 38 C.F.R. § 
4.114, Code 7333 (2007). Under Diagnostic Code 7332, 
evaluations are based on the severity and frequency of 
leakage of feces. See 38 C.F.R. § 4.114, Diagnostic Code 
7332 (2007). Section 4.114 does not prohibit combination 
of ratings under Diagnostic Codes 7332, 7333, and 7336, 
and as symptoms listed under Diagnostic Codes 7332, 7333 
and 7336 are distinct, assigning separate ratings under 
these codes would not violate the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (2007). Thus, it is 
necessary to resolve the issue of whether the Veteran's 
overall hemorrhoid disability, including rectal 
incontinence, warrants an increased rating and/or 
separate ratings under Diagnostic Codes 7332, 7333, and 
7336. Any records of treatment the Veteran has received 
for his hemorrhoid disability and rectal incontinence 
throughout the years should be associated with the 
claims file.

The RO/AMC did not address the above issues when it issued 
its October 2008 supplemental statement of the case. 
Therefore, a remand is necessary in order for the RO to 
consider the above-noted diagnostic codes and their 
applicability to the Veteran's hemorrhoid disorder.

Because the remand directives have not been completed, the 
appeal is again remanded. Stegall v. West, 11 Vet. App. 268, 
271 (1998) (Holding that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder at issue that is not evidenced 
by the current record.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file. The RO/AMC should then obtain 
these records and associate them with 
the claims folder. The Veteran may also 
submit any evidence or further argument 
relative to the claim at issue.

2.	The RO/AMC should re-evaluate the 
extent of the severity of the Veteran's 
hemorrhoids and rectal incontinence. 
The RO/AMC should consider the 
propriety of assigning separate ratings 
under Diagnostic Codes 7332, 7333, and 
7336. The RO should specifically 
address each diagnostic code as it 
relates to the Veteran's service-
connected disability.

Should the Veteran submit a timely 
notice of disagreement in response to 
the rating determination on the 
hemorrhoid and rectal incontinence 
issue, then a statement of the case 
must be issued to allow the Veteran to 
perfect an appeal to the Board if he so 
desires.

3.	The RO/AMC should readjudicate the TDIU 
claim. If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



